Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-11 and 17 are allowed.

Specification
The abstract is objected to for not being descriptive as it could be.  It should mention the subject matter added to claim 7.
The amendment filed March 14, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is “An example of a scanning device is a scanner.”  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession a “scanner.”

Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicant argues that “[i]n claim 1 and its dependent claims, the term has been replaced with the term "scanner."  Support for this amendment is added to the Specification at paragraph 0018, as indicated above.’"  (Resp. 10.)  He explains “A scanner being hardware component with a transmitter/receiver to transceiver to make contact with another electronic device.”  (Id.)     
The applicant admits, however that the term “scanner” does not appear in the Specification.  (Resp. of Aug. 31, 2021, 10.)  Furthermore, neither a transmitter/receiver nor a transceiver is recited in the paragraph he cites. 
  The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6, 12, and 19 are rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold). 
Regarding claim 1, Agarwal teaches or suggests a system for installing a plurality of devices, comprising: a scanner to scan for the plurality of devices that are to be initially installed and are not yet connected to any network (¶¶ 33, 35, 36); 
an installation module executable on a processing device to: detect a first headless device of the plurality of headless devices based on data received from the scanner (¶¶ 35-36); and 
communicatively couple the first device to a network (¶¶ 35-36); and 
a memory device to store network data relating to the coupling of the first headless device to the network (¶¶¶ 38, 89, 90). 
Agarwal does not expressly disclose the devices as “headless.” 
Abdul teaches or suggests a system for installing a plurality of headless devices, comprising: a scanner to scan for the plurality of headless devices (¶ 36); 
an installation module executable on a processing device to: detect a first headless device of the plurality of headless devices based on data received from the scanner (¶ 36); and 
communicatively couple the first headless device to a network (¶¶ 14, 36, 40); and
a memory device to store network data relating to the coupling of the first headless device to the network (¶¶ 62, 131).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation and Abdul’s headless devices and memory for installing a plurality of headless devices, comprising: a scanner to scan for the plurality of headless devices that are to be initially installed and are not yet connected to any network; an installation module executable on a processing device to: detect a first headless device of the plurality of headless devices based on data received from the scanning device; and communicatively couple the first headless device to a network; a memory device to store network data relating to the coupling of the first headless device to the network.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of enrolling disparate device within a network.  
Agarwal does not expressly disclose the scanner is to scan for at least a second headless device of the plurality of headless devices, and wherein the installation module is to couple the second headless device to the network based on the stored network data.
Gold teaches or suggests a scanner device is to scan for at least a second headless device of a plurality of headless devices (¶ 73); and 
wherein an installation module is to couple the second headless device to a network based on stored network data (¶ 73).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s headless devices and memory, and Gold’s use of saved installation data so the scanning device is to scan for at least a second headless device of the plurality of headless devices, and wherein the installation module is to couple the second headless device to the network based on the stored network data.  A reason to do so would have been to reduce overhead of communicating application data.  
Regarding claim 6, the aforementioned combination teaches or suggests the installation module is to configure a parameter of each of the headless devices (Agarwal ¶ 38, Abdul ¶ 62; Gold ¶¶ 89-92).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claim 19, the aforementioned combination teaches or suggests the system further comprises a smartphone that comprises the scanner, installation module and memory device (Agarwal ¶¶ 10, 29, 35-36, Abdul ¶ 58); and the installation module comprises an application downloaded and installed on the smartphone (Agarwal ¶ 107, Abdul ¶ 73).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claim 12, the aforementioned combination teaches or suggests the limitations of the claim as explained supra, mutatis mutandis.

Claims 2-5 and 13 are rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold) and US 20080189398 (Solyanik). 
Regarding claim 2, Agarwal does not expressly disclose at least one indicator to indicate which of the headless devices is having communication established with the network.
Solyanik teaches or suggests at least one indicator to indicate which headless device having communication established with the network (¶¶ 23, 40).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s headless devices and memory, Gold’s use of saved installation data, and Solyanik’s indicator so at least one indicator to indicate which of the headless devices is having communication established with the network.  A reason to do so would have been to inform an installer of progress.
Regarding claim 3, the latter combination teaches or suggests the installation module is to send instructions to at least one indicator of the headless devices to indicate which of the plurality of headless devices is having communication established with the network (Solyanik  ¶¶ 23, 40). The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 4, the latter combination teaches or suggests the at least one indicator includes a visual indicator (Abdul  ¶ 130). 
Regarding claim 5, the latter combination teaches or suggests the at least one indicator is an audio indicator that is to provide a language-based indication of which of the plurality of headless devices is being installed having communication established with the network (Solyanik  ¶ 34). The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 13, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claim 14 is rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold) and US 20150324181 (Segal). 
Abdul does not expressly disclose scanning for the subsequent headless device, determining if the subsequent headless device is to be communicatively coupled to the network using the stored network data, and in response to the determination that the subsequent headless device is to be communicatively coupled to the network using the stored network data, communicatively coupling the subsequent headless device to the network using the stored network data without user input of the network data is iterated a number of times until all of the plurality of headless devices are installed.
Segal teaches or suggests iterative installation of devices (¶¶ 87, 88).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s headless devices and memory, Gold’s use of saved installation data, and Segal’s iterative installation so scanning for the subsequent headless device, determining if the subsequent headless device is to be communicatively coupled to the network using the stored network data, and in response to the determination that the subsequent headless device is to be communicatively coupled to the network using the stored network data, communicatively coupling the subsequent headless device to the network using the stored network data without user input of the network data is iterated a number of times until all of the plurality of headless devices are installed.  A reason to do so would have been that not all of the devices to be installed may be available at the same time.  

Claim 15 is rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold) and US 20070147261 (Schumacher). 
Abdul does not expressly disclose computer usable program code to, when executed by the processor, in response to a determination that the subsequent headless device is not to be communicatively coupled to the network using the stored network data, prompting for manual entry of the network data.
Schumacher teaches or suggests computer usable program code to, when executed by a processor, in response to a determination that a device is not to be configured using stored network data, prompting for manual entry of the network data (¶¶ 57, 61).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s headless devices and memory, Gold’s use of saved installation data, and Schumacher’s prompting to, when executed by the processor, in response to a determination that the subsequent headless device is not to be communicatively coupled to the network using the stored network data, prompting for manual entry of the network data.  A reason to do so would have been to allow a backup when data cannot be found automatically.

Claim 20 is rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold) and US 20180341643 (Alders).
Abdul does not expressly disclose the parameter comprises one of a volume level of audio output of the headless device, a color of Light Emitting Diode (LED) indicator on the headless device and a selected language used by the headless device to communicate with a user.
Alders teaches or suggests a parameter comprises one of a volume level of audio output of the headless device, a color of Light Emitting Diode (LED) indicator on the headless device and a selected language used by the headless device to communicate with a user  (¶ 13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s headless devices and memory, Gold’s use of saved installation data, and Alders’ parameter so parameter comprises one of a volume level of audio output of the headless device, a color of Light Emitting Diode (LED) indicator on the headless device and a selected language used by the headless device to communicate with a user.  A reason to do so would have been to ensure the audio could be heard.  

Response to Arguments
The arguments have been fully considered.  The applicant argues that “there is nothing in Abdul about a "plurality of headless devices that are to be initially installed and are not yet connected to any network," and "communicatively coupling the first headless device to a network."  (Resp. 15.)  Agarwal teaches these limitations, however, as aforementioned.  
He further argues “there is nothing here that describes "a memory device to store network data relating to the coupling of the first headless device to the network.”"  (Id at 17-18.)  The combination of Agarwal and Abdul teaches these limitations, however, as aforementioned.  

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, in US 20150382198, feedback may be provided via a network feedback indicator 160 (e.g. acknowledgement or confirmation message) back to the electronic device 110 (¶ 27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448